DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, and 18 are objected to because of the following informalities:
Claim 1 line 12 reads: “within a boundary of first surface”. This should be corrected to read - - within a boundary of the first surface - - for clarification purposes.
Claim 11 line 13 reads: “within a boundary of first surface”. This should be corrected to read - - within a boundary of the first surface - - for clarification purposes.
Claim 18 line 19 reads: “the third surface of the tongue element”. This should be corrected to read - - the third surface of a tongue element - - for clarification purposes.
Claim 18 line 21 reads: “within a boundary of third surface”. This should be corrected to read - - within a boundary of the third surface - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over GB 2463449 A (Stringer).
Regarding claim 1, Stringer discloses a one-piece connector (1 and 4), the one-piece connector comprising: 
a tongue element (1), as part of the one-piece connector, extending from a narrower first surface to a wider second surface (see page 9 lines 17-19) that is substantially parallel to the first surface (see Fig. 1), wherein the wider second surface is connected to the narrower first surface through a smooth transition surface (see annotated Figure 1 below); and 
two cylindrical elements (4), as part of the one-piece connector, integrated to the first surface (see page 6 lines 13-15), wherein each of the two cylindrical elements has a respective longitudinal axis that is substantially perpendicular to the first surface (see Fig. 1), wherein the two cylindrical elements are two spaced apart cylindrical elements that each has a direct connection to a same side of the first surface of the tongue element (see Fig. 1), and wherein the two spaced apart cylindrical elements at their connections to the first surface of the tongue element are confined within a boundary of first surface (see Fig. 1).

    PNG
    media_image1.png
    391
    479
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.
Regarding claim 2, Stringer discloses wherein a perimeter of the tongue element (1) increases from the narrower first surface to the wider second surface (see annotated Figure 1 above, and see page 9 lines 17-19) .
Regarding claim 3, Stringer discloses wherein the two spaced apart cylindrical elements (4) at their connections to the first surface of the tongue element (see annotated Figure 1 above) occupies less than total of the first surface (see Fig. 1), and wherein a free end surface of each of the two cylindrical elements comprises a complete circular surface (see in Fig. 1 and Fig. 5 that the end of the elements (4) are cylindrical, similar to the entire length of elements (4)).
Regarding claim 4, Stringer discloses wherein the connector (1) is molded from one of metal, plastic (see page 5 lines 14-15), or wood.
Regarding claim 6, Stringer discloses a connection system (see Fig. 1) comprising the one-piece connector of claim 1 (see rejection of claim 1 above), and a first part and a second part that are to be connected by the connector (see annotated Figure 5 below), wherein the first part comprises a groove to receive the tongue element (10 and 20), and the second part comprises two holes to receive the two cylindrical elements without deforming outer surfaces of the two cylindrical elements.
NOTE: See on page 6 lines 13-17 that the cast cylindrical elements may be glued within the holes, therefore creating a frictional fit without deformation of the cylindrical elements.

    PNG
    media_image2.png
    460
    511
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 5.
Regarding claim 7, Stringer discloses a wider opening (opening of 10) and a narrower opening (opening of 20) of the groove, wherein the groove has a uniform width from the wider opening to a bottom of the groove and the groove has an increasing width from the narrower opening to the bottom of the groove (see Fig. 1, Fig. 7, and see page 9 lines 14-23).
Regarding claim 8, Stringer discloses wherein the groove at the narrower opening (20) has a substantially equal width at the bottom of the groove as the uniform width of the groove at the wider opening (10).
NOTE: See that page 9 lines 19-23 discloses the tongue element (1) is inserted in the inserting portion (10), and then slid into the locking portion (20). Further, page 9 discloses that the profile of the tongue element is similar to that of the locking portion, and further that the locking portion narrows at the open face to create a wedging action. Therefore the width at the bottom of the groove is substantially equal from the wider opening to the narrower opening. 
Regarding claim 11, Stringer discloses a method for connecting a first part to a second part (see annotated Figure 5 above), the method comprising: 
pressing two cylindrical elements (4) of a one-piece connector (1 and 4) into two corresponding holes in the second part (see page 6 lines 13-17), wherein the one-piece connector comprises a tongue element (1), as part of the one-piece connector, extending from a narrower first surface to a wider second surface that is substantially parallel to the first surface (see annotated Figure 1 above), wherein the wider second surface is connected to the narrower first surface through a smooth transition surface (see annotated Figure 1 above), wherein the two cylindrical elements, as part of the one-piece connector, are integrated to the first surface (see Fig. 1 and see page 6 lines 13-17), and Application No. 16/420,538-3- Docket No. ZL0024-0001-USeach of the two cylindrical elements has 
inserting the tongue element, extending out from the first surface to the wider second surface of the one-piece connector that is substantially parallel to the first surface, into a groove in the first part (see page 9 lines 14-23).
Regarding claim 12, Stringer discloses wherein the two holes (holes can be seen in Fig. 5 and are disclosed on page 6 lines 13-17) are configured to form a friction fit connection with the surfaces of the two cylindrical elements (4) based on the pressing without deforming outer surfaces of the two cylindrical elements.
NOTE: See on page 6 lines 13-17 that the cast cylindrical elements may be glued within the holes once they are pressed within the holes, therefore creating a frictional fit without deformation of the cylindrical elements.
Regarding claim 13, Stringer discloses wherein a perimeter of the tongue element (1) increases from the narrower first surface to the wider second surface (see annotated Figure 1 above, and see page 9 lines 17-19), and wherein the two spaced apart cylindrical elements (4) at their connections to the first surface of the tongue element occupies less than total of the first surface (see Fig. 1).
Regarding claim 14, Stringer discloses wherein the groove comprises a wider opening (opening of 10) and a narrower opening (opening of 20), the groove has a uniform width from 
Regarding claim 15, Stringer discloses wherein the groove at the narrower opening (20) has a substantially equal width at the bottom of the groove as the uniform width of the groove at the wider opening (10).
NOTE: See that page 9 lines 19-23 discloses the tongue element (1) is inserted in the inserting portion (10), and then slid into the locking portion (20). Further, page 9 discloses that the profile of the tongue element is similar to that of the locking portion, and further that the locking portion narrows at the open face to create a wedging action. Therefore the width at the bottom of the groove is substantially equal from the wider opening to the narrower opening. 
Regarding claim 17, Stringer discloses inserting the second surface (see annotated Figure 1 above) of the connector into the groove at the wider opening (opening of 10); and 
sliding the tongue element along the groove towards the narrower opening (opening of 20) so that the tongue element is wedged into an end of the groove at the narrower opening (see page 9 lines 14-23).
Regarding claim 18, Stringer discloses a one-piece connector for connecting a first part to a second part (see annotated Figure 1 above), the connector comprising: 
a first connection element (1), as part of the one-piece connector, comprising: 
a first end enclosed by a first surface that is substantially rounded (see annotated Figure 1 below); 
a second end opposite to the first end and enclosed by a second surface (see annotated Figure 1 below); 

a fifth surface connecting a third edge of the first surface to a third edge of the second surface (see annotated Figure 1 below); and 
a sixth surface (see annotated Figure 1 below) connecting a fourth edge of the first surface to a fourth edge of the second surface (the fourth edge of the first and second surface is similar to the third edge of the first and second surface, just located on the opposing side of the tongue element); and a second connection element (4), as part of the one-piece connector, comprising: 
two cylindrical elements (4) integrated to the third surface (see page 6 lines 13-15), wherein each of the two cylindrical elements has a respective longitudinal axis that is substantially perpendicular to the third surface (see Fig. 1), wherein the two cylindrical elements are two spaced apart cylindrical elements that each has a direct connection to a same side of the third surface of the tongue element (see Fig. 1), and wherein the two spaced apart cylindrical elements at their connections to the third surface of the tongue element are confined within a boundary of third surface (see Fig. 1).

    PNG
    media_image3.png
    397
    626
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.

    PNG
    media_image4.png
    425
    603
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 1.

    PNG
    media_image5.png
    452
    480
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 1.

    PNG
    media_image6.png
    325
    868
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 1.
Regarding claim 19, Stringer discloses wherein a perimeter of the first connection element (1) increases from the third surface to the wider fourth surface (see annotated Figures 1 above, and see page 9 lines 17-19).
Regarding claim 20, Stringer discloses wherein the two spaced apart cylindrical elements (4) at their connections to the third surface (see annotated Figure 1 above) of the first connection element occupies less than total of the third surface (see Fig. 1), and wherein a free end surface of each of the two cylindrical elements comprises a complete circular surface (see in Fig. 1 and Fig. 5 that the end of the elements (4) is cylindrical, similar to the entire length of the elements (4)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2463449 A (Stringer).
Regarding claim 9, Stringer discloses that the first surface (see annotated Figure 1 above) fits within the groove (20), and further discloses that the second surface (see annotated Figure 1 above) is wider than the narrower opening (opening of 20) and narrower than the wider opening (opening of 10).
NOTE: The second surface must be wider than the narrower opening in order to create a wedging action that fixes the tongue element within the female groove. Further, the second surface must be narrower than the wider opening in order to allow the tongue element to enter the female groove.
However, Stringer fails to expressly disclose as claimed wherein the first surface is narrower than the narrower opening.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the width of the first surface) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the first surface such that it is narrower than the narrower opening, in order to allow for the depth of the groove to be the same as the height of the tongue element, while still fitting the tongue element completely within the groove. 
NOTE: When the width of the first surface is wider than the narrower opening of the groove, the groove is required to be deeper than the actual height of the tongue element in order to allow the tongue element to slide within the narrower groove. This requires a larger 
Regarding claim 10, Stringer discloses wherein surfaces of the two holes (see Fig. 5 and see page 6 lines 13-17) are configured to form a friction fit connection with the two cylindrical elements (4).
NOTE: see on page 6 lines 13-17 that the cast cylindrical elements may be glued within the holes, therefore creating a frictional fit between the cylindrical elements and the surfaces of the two holes.
Regarding claim 16, Stringer discloses that the first surface (see annotated Figure 1 above) fits within the groove (20), and further discloses that the second surface (see annotated Figure 1 above) is wider than the narrower opening (opening of 20) and narrower than the wider opening (opening of 10).
NOTE: The second surface must be wider than the narrower opening in order to create a wedging action that fixes the tongue element within the female groove. Further, the second surface must be narrower than the wider opening in order to allow the tongue element to enter the female groove.
However, Stringer fails to expressly disclose as claimed wherein the first surface is narrower than the narrower opening.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the width of the first surface) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

NOTE: When the width of the first surface is wider than the narrower opening of the groove, the groove is required to be deeper than the actual height of the tongue element in order to allow the tongue element to slide within the narrower groove. This requires a larger groove, which in turn requires a larger amount of material to be removed from the groove, or in general it requires a larger groove element (member 2 seen in Stringer prior art Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        

/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        12/16/2021